Citation Nr: 1500060	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to service connection for residuals of head trauma.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1989 to February 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the matter has since been transferred to the RO in Winston-Salem, North Carolina.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders as reflected on the previous page.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Veteran submitted a completed form VA Form 21-4142, Authorization and Consent to Release Information, for records from Polley Clinic of Dermatology.  However, there is no indication that the AOJ attempted to obtain these records and they must be obtained on remand. 

As to the neck and residuals of head trauma disabilities, the Veteran essentially contends that he incurred injuries while falling out of his bed onboard ship during service.  The Veteran was afforded an examination for his claimed neck disability in May 2009.  In diagnosing the Veteran with chronic cervical strain, the examiner did not provide an opinion as to the etiology of any current disorder despite providing one as to the lumbar strain disability.  Additionally, he has not been afforded an examination with regard to his claim for head trauma.  Therefore, he must be provided examinations to determine the etiology of any current neck and trauma disability to include consideration of his competent statements as to incurrence.  

The Veteran has not been afforded an examination to determine the nature and etiology of any current psychiatric disability.  In this regard, his supervisor and sister have submitted statements attesting to the Veteran's behavioral changes.  On remand, he should be afforded an appropriate examination. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities, to include records from Polley Clinic of Dermatology.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2014).


2. Schedule the Veteran for an examination to determine the nature and etiology of any current neck disability.  The examiner must review the Veteran's claims folder, including the electronic record, in conjunction with the examination.  The examination report must indicate that such review was undertaken.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner must elicit a completed history from the Veteran.  

The examiner must provide an opinion as to whether it is at least as likely as not that any current neck disability is related to the Veteran's period of military service.  The examiner must address the Veteran's competent statements of service incurrence.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in the service treatment records cannot serve as the sole basis of a negative opinion.  Rather, the examiner is asked to consider the type of pain and other symptoms the Veteran describes as having in service and since, and to make a determination as to whether the current disability is as likely as not related to those symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3. Schedule the Veteran for an examination to determine the nature and etiology of any current residuals of head trauma.  The examiner must review the Veteran's claims folder, including the electronic record, in conjunction with the examination.  The examination report must indicate that such review was undertaken.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner must elicit a completed history from the Veteran.  

The examiner must provide an opinion as to whether it is at least as likely as not that any current residuals of head trauma is related to the Veteran's period of military service, to include the notations for treatment therein.  The examiner must address the Veteran's competent statements of service incurrence.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in the service treatment records cannot serve as the sole basis of a negative opinion.  Rather, the examiner is asked to consider the type of pain and other symptoms the Veteran describes as having in service and since, and to make a determination as to whether the current disability is as likely as not related to those symptoms.
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




